UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6929



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

BERNARDO SEGUNDO CALLEJA,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-86-28-R, CA-95-998-R)


Submitted:   September 17, 1996        Decided:     December 13, 1996


Before HALL, MURNAGHAN, and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Bernardo Segundo Calleja, Appellant Pro Se. Thomas Jack Bondurant,
Jr., Assistant United States Attorney, Roanoke, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bernardo Calleja appeals from the district court's order

denying his motion to correct an illegal sentence pursuant to

former Fed. R. Crim. P. 35(a). Calleja claimed that his sentence

was illegally imposed and that given the administrative forfeiture

proceedings instituted against him, his conviction violated the
Double Jeopardy Clause of the Fifth Amendment. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court. United
States v. Calleja, Nos. CR-86-28-R; CA-95-998-R (W.D. Va., May 28,

1996). We note that in the interim, the Supreme Court decided

United States v. Ursery, ___ U.S. ___, 64 U.S.L.W. 4565 (U.S.

June 24, 1996) (Nos. 95-345, 95-346), which conclusively decides

Calleja's double jeopardy claim. We dispense with oral argument

because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2